The Court, in substance, held:
That the authorities on brief of appellees sustain most fully the charge of the court to the jury in this case. When a guarantee is prospective, and looks only to future transactions, in order to invest it with the obligation of a contract, the party to whom it is addressed must give notice of his intention to act upon it. The guarantor has a right to know whether it is accepted, in order that he may make such arrangements as will secure himself for his responsibility.
Although insolvency may sometimes relieve a party from giving notice, this is not such a case; for notice here is essential to the completion of the contract.
It follows from these views that the judgment must be affirmed.